Citation Nr: 1308381	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  08-00 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1968 to November 1972 and from April 1975 to March 1977.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a August 2005 rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this matter for additional medical inquiry in June 2012.

During the course of the appeal on the issue of service connection for PTSD, the evidentiary development has resulted in evidence showing a diagnosis of PTSD in remission and dysthymic disorder.  The Veteran's representative recently asserted that the issue on appeal should be service connection for dysthymic disorder and PTSD in remission.  For these reasons, the Board has characterized the issue as entitlement to service connection for an acquired psychiatric disorder.  See Clemmons v. Shinseki, 23 Vet. App. 1, 8 (2009).  The Board has therefore listed the issue on the title page accordingly.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained.

2.  The Veteran has a current diagnosis of dysthymic disorder demonstrated by chronic low grade depressed mood.

3.  The Veteran's current dysthymic disorder is related to active service by a competent and probative medical opinion. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2012);          38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below for the issue of entitlement to service connection for an acquired psychiatric disorder, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.

Service Connection Laws and Regulations  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2012) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The Board notes all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he suffers from an acquired psychiatric disorder, including PTSD, as a result of witnessing a fellow service member injured due to being sucked into a jet intake of an A-6 aircraft, witnessing a fellow service member thrown overboard from the exhaust of a jet engine, loading bombs onto jets, mortar attacks, and seeing dead and severely injured bodies in the Republic of Vietnam.  

A February 1972 service treatment record reveals that the Veteran completed an alcoholic rehabilitation program during service.  The reporting physician stated that the Veteran had a history of periods of depression and loneliness.  During therapy treatment, the Veteran was noted as having difficulty expressing his feelings and emotions due to both free floating anxiety and depression.  Other service treatment records, including the Veteran's March 1977 separation examination, do not reflect any complaints, treatment, or diagnosis of PTSD or any other psychiatric disorder during service.  

Following service, there is no record of treatment for psychiatric symptoms for over two decades; however, in a March 1, 2005 Veteran Counseling Service Center (Vet Center) treatment note, the examiner discussed the symptoms with the Veteran and determined that the Veteran had a history of PTSD, depression and alcohol abuse.  In a March 30, 2005 Vet Center psychiatric assessment, the Veteran reported a long history of anger episodes, hypervigilance, sleep problems, and severe isolation.  The licensed social worker discussed the Veteran's psychiatric history, traumatic events in service, and diagnosed the Veteran with Axis I PTSD and depression.

A Santa Fe Indian Hospital treatment record dated May 2005 reveals both evaluation and management for symptoms of anxiety and depression.  In the May 2005 treatment report, the examiner noted that the Veteran suffered from flashbacks, nightmares, avoidance, isolation, depression, and decreased concentration.  The examiner diagnosed the Veteran with PTSD, dysthymic disorder, and episodic alcohol dependence. 

Mental Health treatment notes from Santa Fe Hospital by Dr. R.G. dated April 2005 to February 2006 also diagnosed the Veteran with PTSD, dysthymic disorder, and episodic alcohol in remission.  In the April 2005 treatment note, Dr. R.G. noted that the Veteran had significant anxiety and depression coupled with hypervigilance and distrust of others, in addition to problems with confused thinking.  During eleven reported sessions between 2005 and 2006, Dr. R.G. noted various in-service stressors which the Veteran reported as the contributing factors of his psychiatric symptoms.  For example, in an April 2005 session, the Veteran reported that during service he was involved in various scenarios where his life was at risk, including:  loading bombs onto jets, mortar attacks, and having to defend himself against enemy attacks.  Further the Veteran reported witnessing a person injured due to being sucked into a jet intake, witnessing a man who had been thrown overboard from the exhaust of a jet engine, and seeing dead or severely injured bodies.  Dr. R.G. noted that the Veteran reported struggling with PTSD symptoms and difficulty coping in regular life after his first enlistment in 1972, and consequently, reenlisted in 1975.  

The record further shows that the Veteran was awarded disability benefits from the Social Security Administration due a primary diagnosis of PTSD and secondary diagnosis of affective disorders in April 2006.  The Board acknowledges that VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA. See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  However, while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993).

In response to the Board's first remand request in December 2010, the Veteran underwent a VA examination in January 2011.  In this report, the VA examiner diagnosed the Veteran with Axis I alcohol dependence in sustained full remission and stated that the Veteran did not meet the DSM-IV criteria for PTSD or any other mood disorder.  Although the examiner found that the Veteran did undergo stressful circumstances there, the VA examiner did not specify which stressor (or stressors) were experienced during these circumstances, and did not otherwise provide a detailed assessment of each of the Veteran's claimed stressors.  As such, the Board remanded the case in June 2012 for a VA examination to determine the nature, extent, and etiology of the Veteran's PTSD, depression, anxiety, or any other psychiatric disorders. 

Pursuant to the June 2012 remand, a VA PTSD examination was conducted in June 2012.  The VA examiner reviewed the claims file, interviewed the Veteran, and performed a mental status examination.  The VA examiner reported that the Veteran had symptoms of depression and sleep impairment and specifically discussed the Veteran's claimed in-service stressors.  Ultimately, the examiner diagnosed the Veteran with Axis I alcohol dependence, dysthymic disorder, and PTSD in remission.  The examiner explained that dysthymic disorder referred to "chronic low grade symptoms of depression."  In the Veteran's case, the VA examiner noted that symptoms of chronic low grade depressed mood were ruminations related to bereavement for family members and deceased service members, and feelings of regret of financial and occupational decisions.  Further, the VA psychologist noted that the Veteran was first diagnosed with dysthymic disorder between 2005 and 2006.  Importantly, the examiner found that the evidence document by Dr. R.G. at the Santa Fe Hospital between 2005 and 2006 did support a contention that it was as least as likely as not that the Veteran developed the condition of dysthymic disorder during service as demonstrated by session notes which indicate grief for the death of fellow veterans.  The VA psychiatrist further reasoned that the treatment notes from Dr. R.G. reveal that the Veteran's degree and duration of grief superseded that which would be expected to find in the course of normative bereavement.  The examiner explained that this degree and duration of grief now constitutes a mood disorder pattern deserving of a diagnosis of dysthymic disorder.

In regard to the Veteran's Axis I diagnosis of PTSD in remission, the June 2012 VA psychologist stated that the Veteran's presentation on examination was consistent with that noted on the January 2011 VA PTSD examination, which also found that the veteran did not meet the DSM-IV criteria for PTSD.  Specifically, the examiner noted that the Veteran did not report symptoms of nightmares, panic symptoms, avoidance behavior, lack of concentration, irritability and anger.  The examiner noted that the Veteran socializes, has not lost interest in activities, and enjoys attending veteran ceremonies. 

Based upon the thorough examination and well reasoned opinion, the Board finds that June 2012 VA examination to be of high probative value.  Although the Board acknowledges that mental health treatment records dated 2005 to 2006 diagnose the Veteran with PTSD in several instances, the most recent June 2012 VA examination, which the Board has found to be highly probative, diagnosed the Veteran with PTSD in remission.  That notwithstanding, based on the June 2012 VA examination, the Board finds that the Veteran has an Axis I diagnosis of dysthymic disorder in accordance with the DSM-IV criteria.  

As discussed above, establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Based upon a review of all the evidence of record, the Board finds that service connection for an acquired psychiatric disorder is warranted in this case.  As noted above, the Veteran has a current dysthymic disorder disability.  

Further, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's dysthymic disorder originated in service.  While the Veteran's service treatment records do not indicate that the Veteran had dysthymic disorder in service, the February 1972 service treatment record reported that the Veteran had a history of periods of depression.  During in-service therapy treatment, the Veteran was noted as having difficulty expressing his feelings and emotions due to both due to free floating anxiety and depression.  As defined by the June 2012 VA psychologist, dysthymic disorder refers to chronic low grade symptoms of depression.  Also, in the March 2005 Vet Center psychiatric assessment, the Veteran reported symptoms of depression for over three decades.  

Upon review of the lay and medical evidence of record, the Board further finds that the Veteran's current dysthymic disorder is related to his period of active service.  The June 2012 VA examiner opined that it is as least as likely as not that the Veteran developed the condition of dysthymic disorder during service as demonstrated by session notes by Dr. R.G. which indicate grief for the death of fellow veterans.  As such, the Board finds that there is sufficient evidence of in-service incurrence of a psychiatric disease as well as medical evidence of a nexus between the claimed in-service disease and his current dysthymic disorder.  

For these reasons, service connection for an acquired psychiatric disorder is warranted.  


ORDER

Service connection for an acquired psychiatric disorder is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


